Citation Nr: 1039996	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  02-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for ulcerative colitis, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD), or as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to February 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2002 rating decision in which the RO denied, inter alia, 
the Veteran's claim for service connection for ulcerative 
colitis.  In June 2002, the Veteran filed a notice of 
disagreement (NOD), in which he noted that he believed that his 
ulcerative colitis was secondary to his PTSD.  In a December 2002 
rating decision, the RO denied the Veteran's claim for service 
connection for ulcerative colitis, as secondary to PTSD.  In a 
January 2003 supplemental statement of the case (SSOC), the claim 
for service connection for ulcerative colitis was again noted as 
being denied, both on a direct basis and as secondary to PTSD.  
In a January 2003 statement, the Veteran indicated that he wished 
to appeal his claim for service connection for ulcerative 
colitis.  The January 2003 statement has been accepted as the 
Veteran's substantive appeal on that issue. 

In January 2004, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In August 2004, the Board denied the claim for service connection 
for ulcerative colitis as secondary to PTSD, and remanded the 
claim for ulcerative colitis, to include as due to Agent Orange 
exposure, to the RO via the Appeals Management Center (AMC) in 
Washington D.C.  The Veteran appealed the Board's August 2004 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2005, counsel for the VA Secretary and 
the appellant filed a Joint Motion Remand to the Board.  By June 
2005 Order, the Court granted the Joint Motion, vacating that 
portion of the August 2004 Board decision that denied service 
connection for ulcerative colitis, as secondary to PTSD, and 
remanding those matters to the Board for proceedings consistent 
with the Joint Motion.

In February 2006, the Board remanded the claim for service 
connection for ulcerative colitis, to include as secondary to 
PTSD, to the RO via the AMC, for further development.  In the 
remand, the Board noted that the previously requested-actions on 
the claim for service connection for ulcerative colitis as due to 
Agent Orange exposure had not been completed, and, that the 
matter remained for Board disposition after completion of the 
requested actions.  After completing the development requested in 
the August 2004 and February 2006 remands, the RO recharacterized 
the appeal as encompassing a claim for service connection for 
service connection for ulcerative colitis, to include as 
secondary to PTSD or as due to Agent Orange exposure (as 
reflected in a May 2008 supplemental SOC (SSOC)), and returned 
this matter to the Board.

In May 2009, the Board remanded the expanded claim on appeal to 
the RO, via the AMC, for further development.  After 
accomplishing the requested action, the AMC continued to deny the 
claim (as reflected in a May 2010 SSOC) and returned the matter 
on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While the Veteran served in Vietnam during the Vietnam era, 
and is thus presumed to have been exposed to herbicides (to 
include Agent Orange) during service, ulcerative colitis is not 
among the disabilities recognized by VA as etiologically related 
to herbicide exposure.

3.  Ulcerative colitis was first documented many years after 
service, and there is no competent opinion to address the 
question of whether there exists a medical nexus between 
ulcerative colitis and service, to include presumed herbicide 
exposure therein.

4.  The  most persuasive medical opinion on the question of 
whether there exists a medical nexus between the current 
ulcerative colitis and service-connected PTSD weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis, to 
include as secondary to service-connected PTSD, or as due to 
Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, pre-rating letters dated in December 2001 and 
November 2002 provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claims 
for service connection for ulcerative colitis, to include as 
secondary to PTSD, as well as what information and evidence must 
be submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The May 2002 and December 2002 rating 
decisions reflect the initial adjudication of the claim, both on 
a direct and secondary basis, after issuance of these letters.  
Hence, the December 2001 and November 2002 letters-which meet 
Pelegrini's content of notice requirements-also meet the VCAA's 
timing of notice requirement.

In a post-rating letter dated in September 2004, the AMC notified 
the Veteran of the requirements for an award of service 
connection on the basis of Agent Orange exposure.  A later June 
2009 letter also provided the Veteran with general information 
pertaining to VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.

After issuance of the September 2004 and June 2009 letters, and 
opportunity for the Veteran to respond, the May 2010 SSOC 
reflects readjudication of the expanded, single claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of the 
aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the SOC or SSOC, is sufficient to cure a timing 
defect)

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, VA outpatient treatment records, private treatment 
records, and the reports of June 2007 and August 2009 VA 
examinations.  Also of record and considered in connection with 
the current appeal is the transcript of the Veteran's January 
2004 Board video-conference hearing, as well as various written 
statements provided by the Veteran, and by his representative, on 
his behalf.

The Board notes that no further RO action, prior to appellate 
consideration of this claim, ia required.  The Board acknowledges 
that, in an October 2009 letter, the Veteran asserted that the 
August 2009 VA examination was inadequate as he claims that the 
examiner misrepresented his symptoms. However, given the 
examination findings and the Veteran's report of his symptoms, 
the VA examiner appears to have based his opinion on examination 
findings, a review of the Veteran's medical history found in the 
claims file, and adequate consideration of his reported medical 
history and assertions, and supported by stated rationale.  There 
is no indication that the examiner misrepresented the Veteran's 
symptoms.  Accordingly, the Board finds that the AMC has 
substantially complied with the prior remand directives (see, 
e.g., Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with)), 
and any further VA examination in connection with these claims is 
not warranted.

In sum, the duties imposed by the VCAA have been considered and 
satisfied. Through various notices of the RO/AMC, the Veteran has 
been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the claim on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error and affirming 
that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Factual Background

Service treatment records are negative for any complaints, 
finding or diagnoses of ulcerative colitis.

Post-service private medical records from the Greenbriar 
Physicians and Memorial Clinic evidence a diagnosis of and 
treatment for ulcerative colitis as early as 1996.  A private 
report from December 2004 notes that the Veteran indicated that 
when he was stressed or had bad dreams he had diarrhea for a 
couple of days. 

VA outpatient treatment records dated from 2000 through 2010 show 
a continued diagnosis and treatment of ulcerative colitis.  
Symptoms such as bloody stools and diarrhea were noted.  In 
September 2009, the Veteran reported that he was easily stressed 
and that this stress caused him to have frequent bowel movements.  
In April 2010, the Veteran indicated that when he had a 
nightmare, the next day he often had an episode of colitis or 
irritable bowel syndrome. 

The Veteran was also afforded a VA examination in June 2007.  He 
then reported that he was diagnosed with ulcerative colitis in 
approximately 1996, and indicated that it had gotten 
progressively worse, and worsened during stressful situations.  
Symptoms of diarrhea, abdominal tenderness and pain were noted.

During another VA examination in August 2009, the Veteran 
continued to complain of symptoms of frequent diarrhea and 
abdominal distress.  After a physical examination and diagnostic 
testing, the examiner continued the diagnosis of ulcerative 
colitis.  He also opined that the Veteran's ulcerative colitis 
was not caused or aggravated by the service-connected PTSD.  The 
examiner indicated that he carefully reviewed the Veteran's claim 
file, as well as his psychiatric testing and psychiatric medical 
literature.  He noted that the medical literature indicated that 
patients with ulcerative colitis have a predominance of 
obsessive-compulsive traits, but it does not mention PTSD.  He 
thus concluded that the medical literature does not offer any 
evidence to support a cause and effect relationship between PTSD 
and ulcerative colitis.  He also noted that there was no 
supportive data for aggravation of ulcerative due to PTSD.  In 
addition, the examiner indicated that he reviewed the service 
treatment records and the Veteran did not have any kind of 
gastrointestinal complaints when he was in active service.

Also of record is a July 2008 statement from private 
gastroenterologist Dr. B.A., who indicated that he had evaluated 
the Veteran for his ulcerative colitis.  He noted that in his 
opinion, stress has caused his disease to worsen.


III.  Analysis

The appellant claims that service connection for ulcerative 
colitis is warranted on the basis that it is due to exposure to 
herbicide agents in service, or alternatively, that it is 
secondary to his service-connected PTSD.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era.  
See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes 
(also known as Type 2 diabetes mellitus or adult-onset diabetes), 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas (other 
than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e). 

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
presumptive diseases associated with exposure to certain 
herbicide agents.  The final rule is applicable to claims 
received by VA on or after August 31, 2010, to claims pending 
before VA on that date, and to certain previously denied claims 
(consistent with Nehmer v Department of Veterans Affairs, No. CV-
8606161 TEH (N.D. Cal.)).  [Parenthetically, the Board notes that 
implementation of this final rule is subject to the provisions of 
the Congressional Review Act (CRA), and lifting of the VA 
Secretary 's stay of action on claims that may potentially be 
granted based on the new presumptions, imposed on November 20, 
2009.].

VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically been determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586- 57589 (1996).

As the record reflects that the Veteran served in the Republic of 
Vietnam from January 1971 to February 1972, during the Vietnam 
era, he is presumed to have been exposed to herbicides, to 
include Agent Orange.  See 38 C.F.R.§ 3.307(a)(6)(iii).  However, 
diagnosed ulcerative colitis is not among the disabilities 
recognized by VA's Secretary as associated with herbicide 
exposure. Hence, presumptive service connection for ulcerative 
colitis is not warranted.

Notwithstanding the above, service connection for a disability 
claimed as due to herbicide exposure may be established by 
showing that a disorder resulting in disability or death was in 
fact causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 
38 C.F.R. § 3.303.

Here, there is no competent evidence or opinion even suggesting a 
medical nexus between the Veteran's ulcerative colitis and the 
Veteran's service, to include presumed in- service herbicide 
exposure, and neither the Veteran nor his representative has 
presented or identified any such existing evidence or opinion.

Alternatively, in various statements and during his January 2004 
Board video-conference hearing, the Veteran has alleged that his 
nerves stemming from his service-connected PTSD have worsened and 
aggravated his ulcerative colitis.

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury. That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board 
notes that, effective October 10, 2006, VA amended 38 C.F.R. § 
3.310 with regard to the requirements for establishing secondary 
service connection on an aggravation basis.  See 71 Fed. Reg. 
52,744- 47 (Sept. 7, 2006).  However, given the basis of the 
denial as noted below, any further discussion of the amendment is 
unnecessary.].

On the question of whether secondary service connection for 
ulcerative colitis is warranted, the Board notes that there are 
competing opinions of record.  As noted above, the VA examiner, 
after a complete examination of the Veteran, found that the 
Veteran's ulcerative colitis was not aggravated or worsened by 
his service-connected PTSD.  On the other hand, the July 2008 
statement from private gastroenterologist indicated his opinion 
that stress has caused his disease to worsen.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the August 2009 VA examiner's 
opinion in which he found it was less likely than not that the 
Veteran's ulcerative colitis is secondary to or aggravated by his 
PTSD is the most probative medical opinion on this point.  The 
physician's opinion was based upon full consideration of the 
Veteran's service and post-service records, including the 
Veteran's assertions and an examination of the Veteran.  The 
examining physician also specifically addressed whether the 
Veteran's ulcerative colitis was caused or aggravated by his 
service-connected PTSD.  Thus, the Board accepts this opinion as 
probative evidence on the medical nexus question.

By contrast, the July 2008 private physician did not indicate 
what type of relationship existed between ulcerative colitis and 
PTSD, and how that related to the Veteran's own symptomatology.  
Although the physician asserted that stress worsened the 
Veteran's ulcerative colitis, he failed to consider whether the 
Veteran's PTSD caused or aggravated the Veteran's ulcerative 
colitis beyond its natural progression.  A general "connection" 
between the two disabilities, without any discussion of the 
Veteran's specific symptomatology, is too tenuous a basis upon 
which to grant the Veteran's claim for service connection.  It is 
also unclear whether the reference to "stress" is associated 
with the Veteran's service-connected PTSD.  For these reasons, 
the Veteran's private physician's opinion is afforded little, if 
any, evidentiary weight.

The Board further points out that the fact that VA outpatient 
treatment records and private medical records reflect the 
Veteran's own report that nerves and nightmares worsen his 
symptoms does not constitute competent evidence of the required 
nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("[e]vidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence...[and] 
a bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.").

Finally, as for any direct assertions by the Veteran and/or his 
attorney that there exists a medical nexus between the Veteran's 
PTSD and ulcerative colitis, such evidence provides no basis for 
allowance of the claim.  As indicated above, the matter on which 
this claim turns is one within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his attorney is shown to be 
other than a layperson without appropriate medical training and 
expertise, he is not competent to render a probative (persuasive) 
opinion on such a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). Hence, the lay assertions 
in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for ulcerative colitis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for ulcerative colitis, to include as 
secondary to service-connected PTSD, or as due to Agent Orange 
exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


